DETAILED ACTION
The instant application having Application No. 17/195,191 filed on 03/08/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-20 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable Zhang et al. (Pub # US 2019/0327766 A1 hereinafter Zhang) in view of Chen (CN107872856A).

Regarding claim 8, Zhang teaches “a method of wireless communication performed by a user equipment (UE),” as [(Para. 0007), A method of wireless communication at a UE is described] comprising: receiving a physical random access channel (PRACH) preamble configuration that indicates a first preamble format for a first PRACH preamble and a second preamble format for a second PRACH preamble,” as [(Para. 0085), an extended PRACH occasion 405 may be configured to span a first PRACH occasion 410 and a second PRACH occasion 415.] “wherein the first preamble format is different from the second preamble format;” [(Para. 0086), In other cases, the first PRACH occasion 410 and the second PRACH occasion 415 may have different PRACH formats.  … (Para. 0013), where a first PRACH occasion of the set of PRACH occasions may have a first PRACH format, and a second PRACH occasion of the set of PRACH occasions may have a second PRACH format] “transmitting the first PRACH preamble as part of a random access procedure based at least in part on the PRACH preamble configuration,” [(Para. 0085), a random access preamble may be transmitted in accordance with the PRACH format associated with the PRACH occasion] “and transmitting the second PRACH preamble as part of the random access procedure based at least in part on the PRACH preamble configuration” [(Para. 0085), a random access preamble may be transmitted in accordance with the PRACH format associated with the PRACH occasion].
However, Zhang does not specifically disclose wherein transmitting the first PRACH preamble enables a determination of a symbol boundary offset; wherein transmitting the second PRACH preamble enables a determination of a symbol timing offset.
In an analogous art, Chen teaches “wherein transmitting the first PRACH preamble enables a determination of a symbol boundary offset; wherein transmitting the second PRACH preamble enables a determination of a symbol timing offset” as [(), Further, the switching request response message carries the possible PRACH information (e.g., preamble code) allocated to the UE by the target eNB, the target eNB to the UE of the uplink resources, i.e. Msg3 for sending uplink resource, and when the source eNB and the target eNB is non-synchronous, carrying active subframe boundary offset value of the eNB and the target eNB].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Zhang to provide an effective technique for out-of-order block acknowledgement as taught by Chen to allow for reduced buffering requirements and/or reduced latency for a wireless device [Chen: Para. 0006].
Regarding claim 10, the combination of Zhang and Chen, specifically Zhang teaches “wherein the second PRACH preamble is transmitted in a slot that follows transmission of the first PRACH preamble” as [(Para. 0086), In other cases, the first PRACH occasion 410 may immediately precede the second PRACH occasion 415 (and thus the second PRACH occasion 415 may be immediately subsequent to the first PRACH occasion 410) in a same slot].
Regarding claim 11, the combination of Zhang and Chen, specifically Zhang teaches “wherein the second PRACH preamble is transmitted in a different PRACH occasion than the first PRACH preamble” as [(Para. 0086), first PRACH occasion 410 and second PRACH occasion 415].
Regarding claim 12, the combination of Zhang and Chen, specifically Zhang teaches “wherein the second PRACH preamble is transmitted based at least in part on a time offset, a frequency offset, or a combination thereof with respect to the first PRACH preamble” as [(Para. 0086), For example, the first PRACH occasion 410 may be located in a first slot, the second PRACH occasion 415 may be located in a second slot].
Regarding claim 13, the combination of Zhang and Chen, specifically Zhang teaches “wherein the second preamble format defines one or more repetitions of a sequence over one or more symbols for the second PRACH preamble” as [(Para. 0086), the first PRACH occasion 410 and the second PRACH occasion 415 may have different PRACH formats].
Regarding claim 14, the combination of Zhang and Chen, specifically Zhang teaches “wherein the second preamble format defines fewer repetitions of a sequence than the first preamble format” as [(Para. 0086), the first PRACH occasion 410 may have PRACH format A3 and the second PRACH occasion 415 may have PRACH format B3, although any combination of PRACH formats may be used.].
Regarding claim 15, the combination of Zhang and Chen, specifically Zhang teaches “wherein the second preamble format defines a shorter cyclic prefix duration, a shorter guard time, or a combination thereof, than the first preamble format” as [(Para. 0086), the first PRACH occasion 410 may have PRACH format A3 and the second PRACH occasion 415 may have PRACH format B3, although any combination of PRACH formats may be used.].
Regarding claim 16, the combination of Zhang and Chen, specifically Zhang teaches “wherein the second preamble format defines multiple sequences to be transmitted in the second PRACH preamble” as [(Para. 0087), the preamble sequences used for extended random access requests (e.g., via random access request aggregation, reduced SCS, or combinations thereof) may be a subset of a set of available preamble sequences.].
Regarding claim 17, the combination of Zhang and Chen, specifically Zhang teaches “wherein the second preamble format defines a cyclic prefix duration for a cyclic prefix that is inserted before at least two of the multiple sequences” as [(Para. 0083), Different PRACH formats 300 may have different cyclic prefix 320 durations, and different guard times 325 (e.g., which may include guard times equal to zero).].
Regarding claim 18. the combination of Zhang and Chen, specifically Zhang teaches “wherein the second preamble format defines a different sequence per symbol or per repetition included in the second PRACH preamble” as [(Para. 0084), the PRACH formats 300 may include short sequence based preambles, in which a same short sequence is repeated in each symbol of the PRACH occasion following the cyclic prefix 320.].
Regarding claim 19, the combination of Zhang and Chen, specifically Zhang teaches “wherein the second preamble format defines a different orthogonal cover code to be applied per symbol or per repetition included in the second PRACH preamble” as [(Para. 0086), the first PRACH occasion 410 may have PRACH format A3 and the second PRACH occasion 415 may have PRACH format B3, although any combination of PRACH formats may be used.].
Regarding claim 20, the combination of Zhang and Chen, specifically Zhang teaches “wherein the second preamble format defines a different scrambling code to be applied per symbol or per repetition included in the second PRACH preamble” as [(Para. 0086), the first PRACH occasion 410 may have PRACH format A3 and the second PRACH occasion 415 may have PRACH format B3, although any combination of PRACH formats may be used.].
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 12.
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463